THIS CONVERTIBLE PROMISSORY NOTE AND THE SHARES OF COMMON STOCK INTO WHICH ALL
OR A PORTION OF THE PRINCIPAL AMOUNT HEREOF AND INTEREST ACCRUED THEREON MAY BE
CONVERTED MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, CONVEYED, PLEDGED,
HYPOTHECATED, ENCUMBERED, OR OTHERWISE DISPOSED OF UNLESS (A) THEY ARE COVERED
BY A REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT THERETO, EFFECTIVE UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) SUCH SALE, ASSIGNMENT, TRANSFER,
CONVEYANCE, PLEDGE, HYPOTHECATION, ENCUMBRANCE OR OTHER DISPOSITION IS EXEMPT
FROM THE PROVISIONS OF SECTION 5 OF THAT ACT AND ANY OTHER APPLICABLE SECURITIES
LAWS.


CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, WEB2 CORP., a Delaware corporation (the “Maker”), promises
to pay to the order of WILLIAM A MOBLEY, JR. (the “Payee”), the principal amount
of One Hundred Fourteen Thousand Dollars ($114,000.00), together with simple
interest on the principal amount of this Convertible Promissory Note (the
“Note”) from time to time outstanding at the rate of eighteen percent (18%) per
annum, on demand. . Interest on the principal amount of this Note shall be
deemed to have commenced on December 20, 2007.


Pre-Payment. The principal amount of this Note and any interest accrued thereon
may be prepaid in whole or in part at any time prior to demand without premium
or penalty of any kind. Any amount paid to the Payee or other holder hereof
(collectively, the “Holder”) shall be applied first to interest accrued to the
date of such payment and then to the principal amount hereof then outstanding.


Security. Payment of this Note is secured by the collateral described in a
certain Security Agreement of even date herewith by and between the Maker and
the Payee (the “Security Agreement”).


Remedies. If the Maker shall for any reason fail to make any payment due
hereunder upon demand therefor, then:


(1) at the option of the Holder, all amounts outstanding hereunder, whether
principal, interest or otherwise, shall become immediately due and payable;


(2) simple interest shall accrue on the then outstanding principal amount hereof
from the date of any such demand to the date of payment in full of the then
outstanding principal amount hereof at the highest rate of interest permitted by
the laws of the State of Florida;

 
 

--------------------------------------------------------------------------------

 

(3) the Maker shall pay all reasonable costs and expenses of collection of this
Note, including without limitation reasonable attorneys’ fees, costs and
expenses, paid or incurred by the Holder hereof, whether paid or incurred in
connection with collection by suit or otherwise; and


(4) the Holder shall be entitled to exercise any or all of his rights and
remedies pursuant to the Security Agreement or otherwise as provided by law.


Conversion. At any time after August 6, 2008, all or any portion of the
outstanding principal amount of this Note and interest accrued hereon may be
converted into shares of common stock, par value $.001 per share, of the Maker
(the “Common Stock”), at a conversion price of Two Cents ($0.02) per share of
Common Stock (the “Conversion Price”).


Any such conversion shall take place upon the delivery by the Holder of written
notice of conversion to the Maker, together with this Note marked “cancelled.”
The Maker shall promptly deliver to the Holder one or more certificates
representing the shares of Common Stock into which the principal amount of this
Note shall have been so converted. If the Holder elects to convert a portion,
but not all, of the principal amount of this Note, then the Maker shall also
promptly deliver to the Holder a new promissory note substantially similar to
this Note but reflecting the new principal amount thereof.


At all times after August 6, 2008, the Maker shall reserve and keep available
out of its authorized, but unissued shares of Common Stock, such number of
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of this Note as provided for herein. If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to
satisfy such conversion, then the Maker shall promptly take such corporate
action as may be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares of Common Stock as shall be sufficient for
such purpose.


If at any time after the date hereof the Maker declares or authorizes any
dividend (other than a cash dividend), stock split, reverse stock split,
combination, exchange of shares of Common Stock, or there occurs any
recapitalization, reclassification (including any consolidation or merger of
which the Maker is not the surviving corporation), sale of property or assets,
reorganization or liquidation, or if the outstanding shares of Common Stock are
changed into the same or a different number of shares of Common Stock of the
same or another class or classes of stock of the Maker, then the Maker shall
cause effective provision to be made so that the Holder shall, upon conversion
of the principal amount of this Note following such event, be entitled to
receive the number of shares of stock or other securities or the cash or
property of the Maker (or of the successor corporation or other entity resulting
from any consolidation or merger) to which the shares of Common Stock (and any
other securities) deliverable upon the conversion of the principal amount of
this Note would have been entitled if the principal amount of this Note had been
converted immediately prior to the earlier of (a) such event and (b) the record
date, if any, set for determining the shareholders entitled to participate in
such event, and the Conversion Price shall be adjusted appropriately so that the
aggregate amount payable by the Maker upon the full conversion of this Note
remains the same.

 
2

--------------------------------------------------------------------------------

 

The Maker shall not effect any recapitalization or reclassification unless, upon
the consummation thereof, the successor corporation or entity shall by written
instrument assume the obligation to deliver to the Holder the shares of stock,
securities, cash or property that the Holder shall be entitled to acquire in
accordance with the foregoing provisions, which instrument shall contain
provisions calculated to ensure for the Holder, to the greatest extent
practicable, the benefits provided for in this Note.


Registration of Securities. The Holder shall have the right at any time and from
time to time to require the Maker to register this Note and the shares of Common
Stock issuable upon conversion of all or any portion of this Note and interest
accrued thereon for resale to the public under the Securities Act of 1933, as
amended, and any applicable state securities or blue sky laws. Any request for
such registration shall be made by delivery of written notice to the Maker. The
Holder shall promptly furnish to the Maker such information as the Maker shall
reasonably request to enable it to prepare and file any and all required
registration statements and amendments thereto. Except as may be required by
law, the Maker shall pay all fees and costs incurred in connection with the
preparation and filing of any registration statement with the Securities and
Exchange Commission and any applicable state securities authorities.


Waivers. The Maker and each endorser of this Note severally waives demand,
protest, presentment and notice of maturity, non-payment or protest and any and
all requirements necessary to hold each of them liable as a maker or endorser
hereof.


The waiver by the Holder of the Maker’s prompt and complete performance of, or
default under, any provision of this Note shall not operate nor be construed as
a waiver of any subsequent breach or default and the failure by the Holder to
exercise any right or remedy which it may possess hereunder shall not operate
nor be construed as a bar to the exercise of any such right or remedy upon the
occurrence of any subsequent breach or default.


Governing Law. This Note shall be governed by, and shall be construed and
interpreted in accordance, with the laws of the State of Florida, without giving
effect to the principles of conflicts of laws thereof.


Entire Agreement. This Note constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and arrangements, both oral and written, between
the parties with respect to such subject matter. This Note may not be modified,
amended, altered or changed unless by a written instrument executed and
delivered by the Maker.


Benefits; Binding Effect. This Note shall be for the benefit of, and shall be
binding upon, the Maker and the Payee and their respective successors and
assigns.


Jurisdiction and Venue. Any claim or dispute arising out of, connected with, or
in any way related to this Note shall be instituted by the complaining party and
adjudicated in a court of competent jurisdiction located in Orange County,
Florida, and the Maker consents to the personal jurisdiction of, and venue in,
such courts. In no event shall the Maker contest the personal jurisdiction of
such courts or the venue of such courts. The Maker acknowledges that the
provisions of this paragraph constitute a material inducement for the Payee to
extend credit to the Maker as evidenced by this Note, and that but for the
inclusion of such provision in this Note the Payee would not continue to extend
credit to the Maker.

 
3

--------------------------------------------------------------------------------

 


Waiver of Trial by Jury. In any suit for the collection of any amount, whether
of principal, interest or otherwise, which shall have become due and payable
under this Note, the Maker knowingly, voluntarily and intentionally waives any
right which it may have to a trial by jury. The Maker acknowledges that the
provisions of this paragraph constitute a material inducement for the Payee to
extend credit to the Maker as evidenced by this Note, and that but for the
inclusion of such provision in this Note the Payee would not continue to extend
credit to the Maker.


Headings. The headings contained in this Note are for reference purposes only
and shall not affect in any way the meaning or interpretation of any or all of
the provisions hereof.


IN WITNESS WHEREOF, the Maker, by and through its undersigned officer thereunto
duly authorized, has executed and delivered this Note on February 6, 2008.


WEB2 CORP.
 
By
/s/ Andre L. Forde
 
Andre L. Forde,
 
President and Chief Operating Officer


 
4

--------------------------------------------------------------------------------

 
 